      Case 2:19-cv-00159 Document 1 Filed on 06/06/19 in TXSD Page 1 of 7



                       UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                          CORPUS CHRISTI DIVISION

UNION SECURITY INSURANCE                    §
COMPANY,                                    §
                                            §
             Plaintiff,                     §
                                            §
v.                                          §          C.A. No. 2:19-cv-159
                                            §
LETICIA DE LA PAZ, DESIRAE                  §
GARZA, AND RICO DE LA PAZ,                  §
                                            §
             Defendants.                    §

                                     COMPLAINT

      Plaintiff Union Security Insurance Company (“USIC”) files this Original

Complaint, and states as follows:

                                     I.     PARTIES

      1.     Plaintiff. USIC is a Kansas corporation with its principal place of business

in Rapid City, South Dakota.

      2.     Defendant Leticia De La Paz. Defendant and claimant Leticia De La Paz

(“Leticia”) is an individual and citizen of Texas, and currently resides and may be served

with process at 622 E. Warren Ave., Kingsville, Texas 78363.

      3.     Defendant Desirae Garza.           Defendant and claimant Desirae Garza

(“Desirae”) is an individual and citizen of Texas, and currently resides and may be served

with process at 1127 W. Kenedy No. 11., Kingsville, Texas 78363.




 ______________________________________________________________________
COMPLAINT                                                                          PAGE 1
      Case 2:19-cv-00159 Document 1 Filed on 06/06/19 in TXSD Page 2 of 7



       4.     Defendant Rico De La Paz. Defendant and claimant Rico De La Paz

(“Rico”) is an individual and citizen of Texas, and currently resides and may be served

with process at 1505 E. Corral Ave., Apt. 905 Kingsville, Texas 78363.

                         II.     JURISDICTION AND VENUE

       5.     Jurisdiction. This Court has exclusive jurisdiction over this action pursuant

to 29 U.S.C. § 1132(e)(1). The life insurance benefits at issue are payable under an

employee welfare benefit plan governed by the Employee Retirement Income Security Act

of 1974 (“ERISA”). This Court also has diversity jurisdiction over this action pursuant to

28 U.S.C. § 1332, as USIC is a citizen of Kansas and South Dakota, and Defendants are

citizens of Texas, and the amount in controversy exceeds $75,000.00.

       6.     Venue. Venue is proper in this Court under 29 U.S.C. § 1132(e)(2), as one

or more of the Defendants reside in or may be found in this district.

                               III.   OPERATIVE FACTS

       7.     The Policy. USIC issued Group Policy No. G 5487019 (the “Policy”) to

Troy Construction, LLC (the “Policy Holder”) on January 1, 2018 as part of the Policy

Holder’s employee benefit plan. By virtue of his employment with the Policy Holder,

Israel Soto Garza, Jr. (the “Insured”), was a participant and eligible for coverage under the

Policy, subject to the terms thereof, and was issued life insurance coverage thereunder. The

Insured opted for the Employee Basic Life coverage with a $25,000.00 benefit and

Voluntary Employee Life coverage with a $100,000.00 benefit, which totals to

$125,000.00 in life insurance coverage (the “Policy Proceeds”). The Insured enrolled in

the Policy effective January 1, 2018. Upon enrolling in the Policy, the Insured designated

 ______________________________________________________________________
COMPLAINT                                                                             PAGE 2
      Case 2:19-cv-00159 Document 1 Filed on 06/06/19 in TXSD Page 3 of 7



his “domestic partner,” Leticia, as the primary beneficiary under the Policy, and designated

“all living children” as the contingent beneficiaries. The Insured never made any changes

to the Policy’s beneficiary designations. Upon information and belief, Desirae and Rico

are the Insured’s only living children and contingent beneficiaries under the Policy.

       8.     Death of the Insured. The Insured died on September 2, 2018.

       9.     USIC’s Possible Double or Multiple Liability. On or about September 13,

2018, USIC received correspondence from Desirae’s legal counsel informing USIC that

Desirae was making a claim to the Policy Proceeds. On or about September 26, 2018,

USIC received correspondence from Leticia also making a claim to the Policy Proceeds in

her capacity as the Policy’s beneficiary. By letter dated October 21, 2018, USIC’s claims

administrator notified Desirae that she was not listed as the primary beneficiary of the

Policy and requested that she sign a disclaimer waiving any claim or interest in the Policy

Proceeds. Shortly thereafter, and in good faith, USIC paid Leticia half of the total Policy

Proceeds, plus interest, totaling to $62,625.80. USIC planned to pay Leticia the remaining

half of the Policy Proceeds once it received the disclaimer signed by Desirae.

       10.    Thereafter, Desirae contacted USIC on or around January 16, 2019 and

asserted that the Insured was computer illiterate and challenged the validity of the Insured’s

designation of the Policy Proceeds to Leticia.

       11.    By letter dated March 3, 2019, USIC’s claims administrator notified Desirae

and Leticia that they had both asserted competing claims to the Policy Proceeds and

encouraged the two of them to attempt to resolve the competing claims. No resolution was

received.

 ______________________________________________________________________
COMPLAINT                                                                              PAGE 3
      Case 2:19-cv-00159 Document 1 Filed on 06/06/19 in TXSD Page 4 of 7



       12.    The Policy provides that, unless changed, the beneficiary(s) named by the

Insured for the Policy is the payee to whom Policy Proceeds are to be paid, and if no

primary beneficiary, or contingent beneficiary, is living or available under the law, then

the Policy Proceeds will be paid to the first qualified surviving class of the following

classes of individuals: (1) the Insured’s lawful spouse; (2) the Insured’s living children; (3)

the Insured’s living parents; and (4) the Insured’s estate.

       13.    Rival Claims. USIC has a reasonable doubt as to whom—between Leticia

on one hand, and Desirae and Rico on the other—is entitled to the Policy Proceeds. Based

on the allegations that the Insured lacked the requisite mental capacity to effectively

designate Leticia as the Policy’s primary beneficiary, USIC is uncertain whether the

Insured’s designation of any of the beneficiaries is valid. It follows that if the Insured was

illiterate and lacked capacity to designate Leticia as the primary beneficiary of the Policy,

then the same incapacity may invalidate his designation of Desirae and Rico as the

contingent beneficiaries. Texas law holds that insurance policy beneficiary designations

made while an insured lacks the requisite capacity are invalid designations and frequently

struck by courts. See, e.g., Tomlinson v. Jones, 677 S.W.2d 490, 492 (Tex. 1984).

       14.    If the Insured lacked the requisite capacity to designate Leticia as the primary

beneficiary under the Policy and Desirae and Rico as the contingent beneficiaries, then

Desirae and Rico would nonetheless be the proper payees of the Policy Proceeds because

the Insured did not have a lawful spouse, and Desirae and Rico would be the individuals in

the next qualifying surviving class. However, if the Insured did have the requisite capacity



 ______________________________________________________________________
COMPLAINT                                                                               PAGE 4
      Case 2:19-cv-00159 Document 1 Filed on 06/06/19 in TXSD Page 5 of 7



to designate Leticia as the primary beneficiary, then Leticia would be the proper payee of

the Policy Proceeds, and Desirae and Rico would not be entitled to such Proceeds.

       15.    As a result of these conflicting claims and uncertainties, USIC seeks

resolution on conflicting claims in good faith. USIC is or may be exposed to double or

multiple liability. USIC has no interest whatsoever in the Policy Proceeds other than

fulfilling its contractual obligation to pay the sums due to the appropriate recipient(s).

Accordingly, USIC has no independent liability to any of the Defendants and is a

disinterested stakeholder in this case. USIC therefore desires to interplead the entire

amount of the Policy Proceeds. USIC admits liability for the Policy Proceeds and tenders

same to the Court.

                             IV.    CLAIMS FOR RELIEF

       16.    Interpleader. USIC interpleads Defendants pursuant to 28 U.S.C. § 1335.

USIC has a good faith doubt as to whom the Policy Proceeds are owed. USIC admits its

obligation to pay the Policy Proceeds, but cannot pay those Policy Proceeds in the face of

possible competing claims without subjecting itself to the possibility of double or multiple

liability. If it is determined that Desirae and Rico are the proper payees of the Policy

Proceeds, then USIC is a disinterested stakeholder with respect to the Policy Proceeds and

claims no beneficial interest therein, except for attorneys’ fees and costs incurred in

connection with this interpleader. However, in the event that Leticia is determined to be

the proper payee of the Policy Proceeds, USIC is an interested stakeholder and also makes

claim to the Policy Proceeds in the amount of $62,625.80, being the amount already paid

to Leticia in good faith. USIC has no independent liability to any Defendant in this

 ______________________________________________________________________
COMPLAINT                                                                            PAGE 5
      Case 2:19-cv-00159 Document 1 Filed on 06/06/19 in TXSD Page 6 of 7



interpleader. USIC shall, upon the granting of its interpleader, pay into the Registry of the

Court the Policy Proceeds in addition to any interest incurred on such Proceeds.

       17.    Attorneys’ Fees. USIC is entitled to its reasonable and necessary attorneys’

fees and costs in connection with its claim for interpleader.

       18.    Money Had and Received/Equitable Recoupment.                    If the Court

determines that Leticia is not the proper beneficiary and recipient of the Policy Proceeds,

USIC seeks to recover from Leticia the partial payment of the Policy Proceeds that USIC

paid to her in the amount of $62,625.80, which represents half of the Policy Proceeds plus

interest that accrued thereon, for which USIC sues. Leticia holds this money and has not

paid any portion of it back to USIC. USIC paid this partial payment to Leticia in good

faith and prior to learning that Desirae would not disclaim her interest. Therefore, if the

Court determines Leticia is not the proper beneficiary and recipient of the Policy Proceeds,

then USIC is entitled to recover the partial payment of $62,625.80 from Leticia, as Leticia

holds that money, which belongs to USIC in good conscience.

                                     V.     PRAYER

       22.    Relief Requested. USIC respectfully requests the following relief:

              (a)    That Defendants be served with process and be required
                     to answer in the time and manner prescribed by law;

              (b)    That Defendants be required to interplead and settle
                     among themselves their rights and claims to the Policy
                     Proceeds;

              (c)    That the Court enter an order enjoining and restraining
                     Defendants from instituting or prosecuting any
                     proceeding in any state or United States court affecting
                     the Policy involved in this interpleader action;

 ______________________________________________________________________
COMPLAINT                                                                             PAGE 6
    Case 2:19-cv-00159 Document 1 Filed on 06/06/19 in TXSD Page 7 of 7



            (d)   That on final hearing, Defendants for themselves, their
                  heirs, legal representatives, and assigns, and all other
                  persons claiming by, through, or under them, be
                  permanently enjoined and restrained from instituting or
                  prosecuting any proceeding in any state or United States
                  court against USIC relating to the Policy;

            (e)   That USIC be awarded judgment against Leticia in the
                  amount of $62,625.80, if she is not determined to be the
                  proper beneficiary and recipient of the Policy Proceeds;

            (f)   That USIC be awarded its reasonable attorneys’ fees and
                  court costs in connection with the interpleader;

            (g)   That USIC be fully and finally discharged from further
                  liability to Defendants, and all other persons claiming
                  by, through, or under them; and

            (h)   That this Court grant all such other and further relief,
                  both general and special, at law and in equity, to which
                  USIC may show itself justly entitled.




                                      Respectfully submitted,

                                      By:    /s/ Andrew G. Jubinsky
                                             Andrew G. Jubinsky
                                             Texas Bar No. 11043000
                                             andy.jubinsky@figdav.com
                                             Nicole H. Muñoz
                                             Texas Bar No. 24098153
                                             nicole.munoz@figdav.com

                                      FIGARI + DAVENPORT, L.L.P.
                                      901 Main Street, Suite 3400
                                      Dallas, Texas 75202
                                      Telephone: (214) 939-2000
                                      Facsimile: (214) 939-2090

                                      ATTORNEYS FOR PLAINTIFF
                                      UNION SECURITY INSURANCE COMPANY


 ______________________________________________________________________
COMPLAINT                                                                    PAGE 7
